Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 is being considered by the examiner.
Response to Amendment/Arguments
The amendment filed 02/21/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments have overcome 112 b rejection in the previous office action. In the light of amended claims and clearer claim language the examiner withdraws the objections to the drawings in the previous office action. Applicant's arguments, filed 02/21/2022 have been fully considered but are unpersuasive.
In pages 14-15 of the Response, the Applicant argues that Naylor fails to teach or suggest a disk, the disk positioned immediately adjacent the substrate so that the top portion of the disk is exposed to the second end of the inlet conduit and, wherein the disk defines a passage for the gas to flow from the second end to a sensor head of the at least one sensing die, because 1- the gasket 123 of Naylor is not illustrated or discussed in any of the cited portions of Naylor, 2- the gasket 123 of Naylor is not equivalent in any way to Applicant's recited "disk" in shape, form factor, dimensions, use 3- the gasket 123 of Naylor is not immediately adjacent the substrate such that the top portion of the gasket 123 is exposed to the second end of the inlet conduit, and, the gasket 123 of Naylor is not disclosed as defining a passage from the second end to a sensor head of the sensing die.
In response, the examiner notes Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the 
page 1 lines  28-30 discloses: a gasket positioned below the second part wherein a plurality of channels is defined in the gasket to define flow paths between sensor ports. 
page 2 lines 4-9: adjacent channels may be interrupted by rib members so each channel begin and end in a semicircular and each two channels form a circular opening beneath a sensor port. 
page 16  lines 22-23  and 26-35 also Figs.7-8 : gasket 123 is arranged to provide gas flow path through the manifold: More specifically, each channel 124 has an elongate section 124a connecting between two semi-circular sections 124b, 124c, opening outwardly from the channel 124a. Channels 124 are arranged adjacently around the gasket 123 such that a semi-circular section 124c of a first channel 124 adjoins a semi-circular section 124b of a second channel 124 thereby creating a substantially circular aperture in the gasket 123, which is dissected and thereby separated by a rib 156 that extends across the aperture between the two semi-circular sections 124b,124c
page 17 line 13- alternative embodiment flow paths defined by two parts.
page 18 lines 31-34:  conduits 150/150B are also located within duct 108 in e.g., fig.8.
page 22 lines 6- : external opening 122 and conduit 150 and figs. 17a-17b different sensing routes,  gas is directed to be expelled to the atmosphere from 105 as shown in Fig. 17b.
The claim is not reciting anything about  shape, form factor, dimensions,  the claim recites and Naylor’s gasket 123 read on a disk positioned immediately adjacent the substrate (109/107) so that the top portion of the disk (123) is exposed to the inlet conduit (the flow passages that begins gas flow from conduit 150 that is all around different places in the device and e.g., from inlet 116 or 117 and the flow passages are defined between disk or gasket 123 and ribs and then the gas flow expels from those portions of conduit 150 (150B) to the 
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAYLOR et al. ( GB 2536975 A, “NAYLOR”- prior art of record - all citations are to the previously provided English translation).
Regarding claim 1, NAYLOR in figures 1-19c discloses a sensor assembly (10), comprising: a substrate (e.g., Figs.4,5a manifold 109/107) that defines: a plurality of openings (e.g., fig.5a: ports 118), each opening adapted to receive at least one sensing die (sensor 
Regarding claim 2, NAYLOR further discloses: a housing (100) comprising a top cover (101) and a bottom cover (103), wherein the top cover (101) comprises an inner portion and an outer portion and the bottom cover comprises an inner portion and an outer portion (101 and 
Regarding claim 3, NAYLOR further discloses the bottom portion of the disk (123) is mounted on the inner portion of the bottom cover (103).  
Regarding claim 4, NAYLOR further discloses the bottom portion of the disk (123) defines a plurality of grooves (fig.7 not labeled portions on disk 123).  
Regarding claim 5, NAYLOR further discloses the inner portion of the bottom cover (103) includes a plurality of locking elements (160), and wherein the plurality of locking elements (160) is adapted to be locked with the plurality of grooves (fig.7 not labeled portions on disk 123).  
Examiner notes that locking members 160 in the bottom cover 103 makes it obvious that grooves on disk 123 be locked with similar locking means to the bottom cover.
Regarding claim 6, NAYLOR further discloses an outlet conduit (parts of plurality of conduits 150 that connects to the outlet for example any outlet in figs.17) mounted on the inner portion of the bottom cover(103), wherein the outlet conduit includes a first opening at a central axis of the inner portion of the bottom cover and a second opening at an outer periphery of the outer portion of the bottom cover (plurality of conduits 150 provided inside apparatus 10 with different routes in figs.17a-17e therefore those portions of plurality of conduits 150 in apparatus 10 that are connecting and conducting gas to outside teaches the limitation of outlet conduit).  
Regarding claim 7, NAYLOR further discloses the inlet conduit comprises a plurality of flow lines extending from one second end to the first end via the passage (plurality of flow lines inside apparatus 10/ manifold 109/107 with different routes between e.g., inlet 116 and outlet from e.g., 150B or 117 related to gas passages around sensor heads 104 as disclosed in figs.7 and 8 also e.g., page 16  lines 22-23  and 26-35 also Figs.7-8, teaches the limitation of a plurality of flow lines extending from the second end to the first end via the passage).  
Regarding claim 8, NAYLOR further discloses the first end (116) is configured to provide ingress of the gas therethrough and the second end (117) is configured to provide an egress of the gas via the passage (passage shown in e.g., fig.15 that in fig.7 is shown including channels such as 124a).  
Regarding claim 9, NAYLOR further discloses the top portion of the disk defines a plurality of bumps (166) and a plurality of ribs (156) and wherein at least one bump (166) of the plurality of bumps (fig.6b) is in proximity to the sensor head (104) and defines a channel between the at least one bump (166) and the sensor head (104). 
Examiner notes that members 166 (best visible in Figure 4 and Figures 6a and 6b) arranged to retain the sensor modules 110 in their respective ports 118 when the cover 101 is closed on the body 103 makes claim 9 obvious. 
Regarding claim 10, NAYLOR in figures 1-19c discloses a disk assembly, comprising:   a housing (100) comprising a top portion (101) and a bottom portion (103), wherein the top portion (101) includes a substrate (107/109), and wherein the substrate (107/109) defines: a plurality of openings (118) adapted to receive at least one sensing die (110) of a plurality of sensing dies; and an inlet conduit (the flow passages that begins gas flow from conduit 150 that is all around different places in the device and e.g., from inlet 116 or 117 and the flow passages are defined between disk or gasket 123 and ribs and then the gas flow expels from those portions of conduit 150 (150B) to the atmosphere read on disk exposed to the inlet conduit) between a first end (116) of the substrate (107/109) and a second end (117, or any other port connected to 15B) of the substrate (107/109), wherein the first end (e.g.,116) is adapted to receive an inflow of a gas (e.g.,fig.15), wherein the bottom portion of the housing (100) includes a disk (123), wherein the disk (123) comprises a top portion and a bottom portion, wherein the disk(123) is adapted to be positioned below the substrate (109/107) so that the top portion of the disk is exposed to the second end of the substrate ( related to port 117 or any port connected to 150B) and the disk (123) defines a passage (gas passage between 116 and 117 
Regarding claim 11, NAYLOR further discloses the top portion of the disk (123) includes a plurality of bumps (fig.7 156), wherein at least one bump of the plurality of bumps is in proximity to the at least one sensing die (110) and defines a gap (figs.6b 7-8) therebetween.  
Regarding claim 12, NAYLOR further discloses the bottom portion of the disk (123) comprises an inner surface and an outer surface, wherein a bottom surface of the disk (123) is mounted on the inner surface of the bottom cover (103).  
Regarding claim 13, NAYLOR further discloses comprising an outlet conduit mounted on the inner surface of the bottom cover (103), wherein the outlet conduit includes a first opening at a central axis of the inner portion and a second opening at an outer periphery (plurality of conduits 150 provided in apparatus 10, the outlet portions of conduits 150 teaches on this limitation also shown in fig.17a-17e flow lines through this plurality of conduits 150).  
Regarding claim 14, NAYLOR further discloses the first end of the substrate (109/107) is configured to provide ingress (e.g.,116) of the gas therethrough and the second end (e.g.,117) of the substrate (109/107) is configured to provide an egress of the gas via the passage (figs.15 and 17a-17e).  
Regarding claim 16, NAYLOR further discloses the top cover (101) and the bottom cover (107) are configured to enclose the substrate (109/107).  
Regarding claim 17, NAYLOR further discloses the bottom cover (103) comprises an inner surface and an outer surface, and wherein a bottom surface of the disk (123) is mounted on the inner surface of the bottom cover (103).  
Regarding claim 18, NAYLOR further discloses comprising an outlet conduit mounted on the inner surface of the bottom cover (103), wherein the outlet conduit includes a first opening at a center of the inner surface and a second opening at an outer periphery of the outer surface (plurality of conduits 150 provided in apparatus 10, the outlet portions of conduits 150 teaches on this limitation also shown in fig.17a-17e flow lines through this plurality of conduits 150).  
Regarding claim 19, NAYLOR further discloses the second end (117) of the inlet conduit (portion of conduit 150) comprises a plurality of flow lines extending from a second end (117) to a first end (116) of the outlet conduit via the passage (fig.15 and figs.6, 7-8 shows the passage including channels such as 124a that comprises a plurality of flow lines in between 116 and 117 teaches claim19).  
Regarding claim 20, NAYLOR further discloses the first end (116) of the inlet conduit (portion of conduit 150 between 116 and 117) is configured to provide ingress of the gas therethrough and the second end (117) of the inlet conduit (150) is configured to provide an egress of the gas via the passage (passage between 116 and 117 including channels such as 124a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable NAYLOR in view of RICHTER et al. (US 20190154551 A1, “RICHTER”).
Regarding claim 15, NAYLOR in figures 1-15 discloses a sensor assembly (10) for providing gas flow to a plurality of sensors (104), comprising: a housing (100) comprising a top cover (101) and a bottom cover (103), a substrate 1(09/107) positioned between the top cover(101) and the bottom cover (103) that defines: a plurality of openings (118) adapted to 
NAYLOR fails to disclose a parallel gas flow. 
RICHTER in figs.5-6 teaches a parallel gas flow.
It would have been obvious to one of ordinary skill in the art to use parallel gas flow as taught by RICHTER for NAYLOR’s sensor assembly for a uniform gas flow to NAYLOR’s sensors at the same time. One of ordinary skill in the art would know in parallel gas flows fluid flows through each sensor at approximately the same time and parallel gas flows are more practical when the flow resistances of all sensors are approximately the same to create uniform gas flow through each sensor (as suggested by RICHTER in ¶0036 and ¶0104).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856